Exhibit 10.1




ADVISORY BOARD MEMBER AGREEMENT




This Advisory Board Member Agreement (the “Agreement”) is made this 10th day of
December, 2012, by and between Roger Szelmeczka, an individual (the “Advisor”),
and Graphite Corp., a Nevada corporation (the “Company”).  Advisor and Company
are sometimes referred to in this Agreement individually as a “Party” and
collectively as “Parties.”




RECITALS




A.

Company is in the business of resource exploration and development.   




B.

Advisor has certain expertise in various aspects of Company’s business.




C.

Company desires to have Advisor serve as a member of the Advisory Board of the
Company (“Advisory Board”) and Advisor desires to serve as a member of the
Advisory Board on the terms and conditions set forth in this Agreement.




NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Company and Advisor agree as follows:




TERMS AND CONDITIONS




1.

Incorporation of Recitals.  The Recitals are a material part of this Agreement
and are incorporated into the terms and conditions by this reference.




2.

Term.  The term of this Agreement shall commence on the date first written above
(the “Commencement Date”) and shall continue for a period of two (2) years (the
“Term”).  




3.

Duties and Responsibilities of Advisor.




(a)

Advisor agrees to serve on the Advisory Board and to attend periodic meetings as
called by the Company in its reasonable discretion, including, face-to-face and
telephonic meetings.  More specifically, Advisor shall be available up to once
per quarter for face-to-face meetings; every couple of weeks for telephonic
meetings, and periodically through electronic mail to answer questions and
provide advice as reasonably requested by the Company (the “Services”).




(b)

Advisor shall perform other various services, related to Advisor’s expertise, on
behalf of the Company from time to time as mutually agreed upon by Advisor and
Company.




(c)

If during the Term of this Agreement, Advisor provides services to any
competitor of the Company, Advisor shall abstain from providing guidance, advice
or instruction to either company on any competing engagement that directly
conflicts with the interests of the Company (the “Conflict of Interest”).




(d)

In the event Advisor introduces (the “Introduction”) the Company to a potential
partner for a business relationship, including but not limited to investors,
manufacturers, vendors, and suppliers, the Parties agree that such Introduction
shall be considered to fall within Advisor’s duties hereunder, and Advisor shall
not be entitled to any additional compensation for such Introduction.




4.

Compensation.  




(a)

As consideration for Advisor’s Services, Advisor shall receive a three (3) year
option to purchase two hundred fifty thousand (250,000) shares of the Company’s
common stock at $0.70 per share (the “Options”).  The Options shall vest in
increments of sixty two thousand five hundred (62,500) shares for every six (6)
months of the Term of this Agreement, per the terms of the Stock Option
Agreement attached hereto as Exhibit A.   





--------------------------------------------------------------------------------




(b)

Advisor shall be reimbursed by the Company for any pre-approved expenses
incurred by Advisor in connection with attending meetings or performing services
on behalf of the Company.  Reimbursable expenses shall include mileage at the
rate established by the Internal Revenue Service.  Advisor represents that the
Options, to the extent vested, will vest only for Advisor’s own account and not
with the view to, or for resale in connection with, any distribution thereof.
 Advisor understands that the Options have not been registered under the
Securities Act of 1933, nor qualified under the securities laws of any state,
province or any other applicable securities laws which depend upon, among other
things, the bona fide nature of Advisor’s intent as expressed herein.  Advisor
is relying solely upon his/her own investigation of the tax laws and/or the
advice of personal tax advisors concerning the tax aspects of the Options and
expressly acknowledges that the Company, and its agents, accountants and
attorneys have made no such representations and given Advisor no opinion with
respect thereto.




5.

Independent Contractor.  Advisor shall be an independent contractor and shall
not be deemed an employee of the Company.  Advisor acknowledges and agrees that,
as an independent contractor, Advisor is solely responsible for the payment of
any and all taxes and/or assessments imposed on account of payments or
consideration provided by the Company to Advisor for the performance of services
by Advisor under this Agreement, and the Company shall not, by reason of
Advisor’s status as an independent contractor, make any withholdings or payments
of such taxes or assessments with respect to any payments made to Advisor.
 Advisor further agrees to defend, indemnify and hold the Company harmless from
and against any liability for all such taxes and/or assessments.  




6.

Termination of Agreement by Advisor.  Advisor may terminate this Agreement at
any time after giving seven (7) days prior written notice to the Company.




7.

Termination of Agreement by Company.  Company may terminate this Agreement as
follows:




(a)

immediately upon giving written notice to Advisor and without any further
obligation, if the Company in good faith believes, in its sole discretion, that
any of the following has occurred:




(i)

Advisor engaged in any willful or egregious conduct which is detrimental to the
Company; or




(ii)

Advisor breached any of Advisor’s obligations under this Agreement; or




(iii)

Advisor has provided services to a competing company, which has resulted in an
actual Conflict of Interest.




(b)

for convenience, upon giving written notice to Advisor.




If the Company terminates this Agreement pursuant to Section 7(a) above, any
unissued and/or unexercised Options shall immediately expire and Advisor shall
have no further right to exercise the unissued and/or unexercised Options.  If
the Company terminates this Agreement pursuant to Section 7(b), Advisor is
entitled to the number of shares vested up through the date of the termination
of this Agreement.  




8.

Confidentiality.  Advisor understands that, during the course of Advisor’s work
as an independent contractor of the Company, Advisor will have access to
Proprietary Information (as defined below) concerning the Company and its
clients.  Advisor acknowledges that the Company has developed, compiled, and
otherwise obtained, often at great expense, this information, which has great
value to the Company’s business and/or its clients’ businesses.  Advisor agrees
to hold in strict confidence all Proprietary Information and will not disclose
any Proprietary Information to anyone outside of the Company.  Advisor will not
use, copy, publish, summarize, or remove from the Company’s premises,
Proprietary Information, except during the Term of this Agreement to the extent
necessary to carry out Advisor’s responsibilities as an independent contractor
of the Company.  Advisor agrees to defend, indemnify and hold harmless the
Company from any and all liability, damages, expenses, penalties and/or
judgments, including reasonable attorney’s fees, arising out of any unauthorized
disclosure of Proprietary Information attributable to Advisor.  Should the
Company file an S-1 Registration Statement, Advisor is aware of the restrictions
imposed by the United States securities laws on the purchase or sale of
securities by any person who has received material, nonpublic information from
the issuer of the securities or any affiliate thereof and on the communication
of such information to any other person when it is reasonably foreseeable that
such other person is likely to purchase or sell such securities in reliance on
such information for so long as the information remains material and non-public.
 Advisor is also aware that the Company is requiring Advisor to enter into this
Agreement to, among other things, fulfill the Company’s obligations under
Regulation FD under the Securities Exchange Act of 1934, as amended, if any,
should the Company become subject to the rules and regulations thereunder.   The
provisions of this Section 8 shall survive the termination of this Agreement.





--------------------------------------------------------------------------------




(a)

Proprietary Information Defined.  The term “Proprietary Information” in this
Agreement means all information, inventions, trade secrets, products, and
know-how (as more particularly defined below) in whatever form pertaining in any
manner to the business of the Company (or any affiliate of it that might be
formed) or to the Company’s customers, consultants, business associates or
employees unless (i) the information is or becomes publicly known through lawful
means; (ii) the information was rightfully in Advisor’s possession or part of
Advisor’s general knowledge prior to Advisor’s engagement with the Company; or
(iii) the information is disclosed to Advisor without confidential or
proprietary restriction by a third party who rightfully possesses the
information (without confidential or proprietary restriction) and who did not
learn of it directly from the Company.  Advisor understands that the Company
considers the following information to be included in the definition of
Proprietary Information: (i) all client/customer lists and all lists or other
compilations containing client, customer or vendor information; (ii) information
about products, proposed products, research, product development, inventions,
techniques, processes, costs, profits, markets, marketing plans, strategies,
forecasts, sales and commissions; (iii) plans for the future development and new
product concepts; (iv) all manufacturing techniques or processes, documents,
books, papers, drawings, models, sketches, computer programs, databases, and
other data of any kind and description, including electronic data recorded or
retrieved by any means; (v) the compensation and terms of employment of
employees; (vi) all other information that has been or will be given to Advisor
in confidence by the Company (or any affiliate of it that might be formed); and
(vii) software or other intellectual property in various stages of development,
designs, drawings, specifications, techniques, models, data, source code,
algorithms, object code, documentation, diagrams, flow charts, research
development, processes and procedures.  Proprietary Information also includes
any information described above which the Company obtains from another party and
which the Company treats as proprietary or designates as Proprietary
Information.




(b)

Information Return.  Advisor agrees not to retain any Proprietary Information
after termination of this Agreement and to return all Proprietary Information in
paper or tangible form to the Company and destroy all electronic copies of such
information.




9.

Miscellaneous.




(a)

Assignment.  This Agreement may not be assigned or transferred by Advisor.  Any
such attempted assignment or transfer shall be null and void and may result in
the immediate termination of this Agreement at the option of the Company.




(b)

Modification.  This Agreement can be modified only in a writing signed by both
Parties.




(c)

Integration.  This Agreement comprises the Parties’ complete and entire
agreement and understanding concerning the subject matter of this Agreement,
superseding all prior written and oral communications, understandings and
agreements between them.




(d)

No Authority.  Advisor has no authority to bind the Company and has no right to
use any of the Company’s trademarks or other intellectual property rights,
except as necessary to perform Advisor’s duties under this Agreement.




(e)

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.




(f)

Notices.  All notices, requests, demands, claims, and other communications
required by this Agreement must be in writing.  Any such notice, request,
demand, claim, or other communication will be deemed duly given two (2) business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, and addressed to the intended recipient as set forth below:




Advisor:

_________________________

_________________________

_________________________




Company:

Graphite Corp.

1031 Railroad Street, Suite 102A

Elko, NV  89800





--------------------------------------------------------------------------------




(g)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of Nevada without giving effect to any
choice or conflict of law provision or rule (whether of the State of Nevada or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Nevada.




(h)

Waivers.  The failure by either Party to enforce any provision of this
Agreement, or to require at timely performance by the other Party shall not be
deemed a waiver, unless expressly agreed to in a writing signed by both Parties.




(i)

Severability.  Any term or condition of this Agreement that is invalid or
unenforceable shall not affect the validity or enforceability of the remaining
terms and conditions of this Agreement as a whole.




(j)

Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.  Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The word "including" shall
mean including without limitation.




[Signature Page Follows]








--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.




COMPANY







/s/ Brian Goss

Brian Goss, President







ADVISOR







/s/ Roger Szelmeczka

Roger Szelmeczka



